           Case 1:19-vv-01195-UNJ Document 34 Filed 09/01/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 19-1195V
                                      Filed: July 13, 2021
                                        UNPUBLISHED


    LINDA LEASURE,                                           Special Master Daniel Horner

                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Table Injury; Influenza (flu); Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                        Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

        On August 14, 2019, Linda Leasure (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq. 2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to
vaccine administration (“SIRVA”) as a result of her October 31, 2018 influenza (“flu”)
vaccination. Petition at 1.

        On July 9, 2021, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent states that:


1
 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If , upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-01195-UNJ Document 34 Filed 09/01/21 Page 2 of 2



       [P]etitioner had no apparent history of pain, inflammation, or dysfunction of
       the affected [shoulder] prior to intramuscular vaccine administration that
       would explain the alleged signs, symptoms, examination findings, and/or
       diagnostic studies occurring after vaccine injection; she more likely than not
       suffered the onset of pain within forty-eight hours of vaccine administration;
       her pain and reduced range of motion were limited to the shoulder in which
       the intramuscular vaccine was administered; and there is no other condition
       or abnormality present that would explain petitioner’s symptoms.

Id. at 4. Respondent further agrees that “the records show that the case was timely
filed, that the vaccine was received in the United States, and that petitioner satisfies the
statutory severity requirement by suffering the residual effects or complications of her
injury for more than six months after vaccine administration.” Id. at 4 (citations omitted).

       In view of respondent’s position and the evidence of record, I find that
petitioner is entitled to compensation.


IT IS SO ORDERED.

                                   s/Daniel T. Horner
                                   Daniel T. Horner
                                   Special Master




                                             2
